  Case: 4:15-cr-00251-CAB Doc #: 49 Filed: 03/04/21 1 of 1. PageID #: 182


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                           )    CASE NO. 4:15cr251
                                                    )
   Plaintiff,                                       )
                                                    )
   v.                                               )    Judge Christopher A. Boyko
                                                    )
EDWARD P. PEMBERTON, II,                            )
                                                    )
   Defendant.                                       )    ORDER
                                                    )

         This matter was before the Court on March 5, 2021, for hearing on the Government’s

request for revocation of Defendant Edward P. Pemberton, II’s supervised release. The Defendant

was present and represented by counsel.

         A Supervised Release Violation hearing was held by Magistrate Judge Thomas M. Parker

on February 9, 2021 at which time the Defendant admitted to Violation No. 2, Unauthorized Use of

Drugs. Violation Nos.1 and 3 dismissed. The Magistrate Judge issued a Report and

Recommendation on February 22, 2021. The Court adopts the Magistrate Judge’s Report and

Recommendation and finds Defendant in violation of supervised release as to Violation No. 2.

         Defendant's supervision to continue with the same conditions as previously imposed.

Defendant to enter a residential drug treatment program when a bed becomes available. Term of

supervision is extended for a period of six months to allow time to get defendant into a residential

drug treatment program, arrange for aftercare at the completion of the program, and to monitor him

for compliance.

        IT IS SO ORDERED.


                                         s/ Christopher A. Boyko
                                         CHRISTOPHER A. BOYKO
                                         SENIOR UNITED STATES DISTRICT JUDGE
DATED: 3/5/21
